                Case 2:19-cv-01802-JCC Document 25 Filed 12/02/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        RED DOT CORPORATION, a Washington                CASE NO. C19-1802-JCC
          Corporation,
10
                                                           MINUTE ORDER
11                            Plaintiff,
               v.
12
          THE TRAVELERS INDEMNITY COMPANY,
13        a foreign insurance company, et al.,
14                            Defendants.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on the parties’ stipulated motion to extend the stay in
19   this case (Dkt. No. 24). The parties seek a stay to provide time to continue mediation. (Id. at 2.)
20   Having thoroughly considered the motion and the relevant record, the Court hereby GRANTS
21   the motion. The action is STAYED. The parties are ORDERED to submit a joint status report
22   advising the Court on their case progress no later than February 1, 2021.
23   //
24   //
25   //
26   //

     MINUTE ORDER
     C19-1802-JCC
     PAGE - 1
            Case 2:19-cv-01802-JCC Document 25 Filed 12/02/20 Page 2 of 2




 1        DATED this 2nd day of December 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1802-JCC
     PAGE - 2
